                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 PENN-DION CORPORATION,

                          Plaintiff,
                                                                CIVIL ACTION
         v.                                                     No. 17-4634

 GREAT AMERICAN INSURANCE
 COMPANY OF NEW YORK, et al.,

                          Defendants.


                                            ORDER

       AND NOW, this 31st day of January 2019, upon consideration of Defendants’ Partial

Motion to Dismiss and Strike Plaintiff’s Third Amended Complaint (Doc. No. 29), Plaintiff’s

Response (Doc. No. 31), and Defendants’ Reply (Doc. No. 32), it is ORDERED in accordance

with the Opinion issued by the Court on this day that Defendants’ Partial Motion to Dismiss and

Strike Plaintiff’s Third Amended Complaint is GRANTED IN PART and DENIED IN PART.

Defendants’ Motion to Dismiss is GRANTED on Plaintiff’s fraud claims alleged in Counts I and

II, the negligence claim alleged in Count III, the civil conspiracy claim alleged in Count VI, and

the claim of concerted action under the Restatement (Second) of Torts § 876 alleged in Count VII.

Defendants’ Motion to Strike Paragraph 84 of the Complaint is DENIED.

       Defendants shall file an Answer to Counts IV and V of the Complaint within fourteen (14)

days of the date of this Order.



                                                    BY THE COURT:



                                                    /s/ Joel H. Slomsky
                                                    JOEL H. SLOMSKY, J.
